IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-50057
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JESSE ROLAND FLORES,

                                         Defendant-Appellant.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. SA-92-CR-69-1
                         - - - - - - - - - -
                           October 21, 1997
Before POLITZ, Chief Judge, and WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Jesse Roland Flores, federal inmate ##25755-138, appeals the

denial of his motion pursuant to 18 U.S.C. § 3582(c)(2).    We

detect no abuse of discretion in the court’s denial of the

motion.   Although the guideline amendments upon which Flores

premised his motion are given retroactive effect, these

amendments do not apply to Flores’ sentence.   See Flores v.

United States, No. SA-92-CR-69 (W.D. Tex. Dec. 19, 1996).

     This appeal is without arguable merit and thus is frivolous.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 97-50057
                                 -2-

See 5th Cir. R. 42.2.    The appeal is DISMISSED.   We caution

Flores that any additional frivolous appeals filed by him will

invite the imposition of sanctions.    To avoid sanctions, Flores

is further cautioned to review any pending appeals to ensure that

they do not raise arguments that are frivolous.

     APPEAL DISMISSED.   SANCTION WARNING ISSUED.